DETAILED ACTION
	Receipt of Applicant’s Amendment, filed June 24, 2022 is acknowledged.  
Claims 1-3, 5-7, 9-16, 18-20 were amended.
Claims 4, 8, and 17 were cancelled.
Claims 1-3, 5-16, 18-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shilane [8712978] in view of Savage [2008/0005111], Blacha [10776321] and Thomsen [2019/0018742].

With regard to claim 1, Shilane teaches A method comprising:
	retrieving deletion records as the identifier for a deleted file is provided (Shilane, Column 13, lines 63-64 “An identifier for a deleted file can be provided as an input or similarly received by the sanitation process”) from a deletion … as the identified data chunk (Shilane, Column 6, lines 54-55 “The process identifies each data chunk of a file that is designated for deletion”), the deletion records comprising records of objects that have been deleted (Shilane, Column 13, lines 63-64 “An identifier for a deleted file can be provided as an input or similarly received by the sanitation process”) …, wherein the deletion records identify objects to be deleted as the identifier for a deleted file is provided (Shilane, Column 13, lines 63-64 “An identifier for a deleted file can be provided as an input or similarly received by the sanitation process”);
identifying similarity groups that store segments as the sketch of the identified similar data chunks (Shilane, Column 3, lines 63-65 “each data chunk is associated with a ‘sketch’ which is a metadata value that is generated by a resemblance has or similar algorithm to be used to identify similar data chunks”) associated with the objects to be deleted (Shilane, Column 6, lines 54-55 “The process identifies each data chunk of a file that is designated for deletion”), wherein each of the similarity groups includes the segments of the objects to be deleted as the data chunk of a file that is designated for deletion (Shilane, Column 10, lines 35-39 “The garbage collection process traverses the data structure containing the data chunks themselves or the metadata of the data chunks to identifies each live data chunk that is referenced by a valid or active file managed by the delta compression system”; Column 6, lines 54-55 “The process identifies each data chunk of a file that is designated for deletion”) and live segments associated with other live objects in the storage system as identifying each live data chunk (Id);
determining whether the segments associated with the objects to be deleted are dead segments or live segments as identifying each live data chunk that is referenced by a valid or active file (Shilane, Column 10, lines 35-39 “The garbage collection process traverses the data structure containing the data chunks themselves or the metadata of the data chunks to identifies each live data chunk that is referenced by a valid or active file managed by the delta compression system”; Column 6, lines 54-55 “The process identifies each data chunk of a file that is designated for deletion”);
determining a size of memory (Shilane, Column 9, lines 34-35 “the data chunks can have variable sizes”) required to delete the dead segments as the size of the chunks required to copy the live data from the existing chunk (Shilane, Column 10, lines 63-65 “This process [garbage collection process] can be effected by copying the live data chunks to a new location, deleting the discarded data chunks in a current location or similarity reclaiming the resources of the ‘dead’ data chunks that did not make the live chunk list”) from each of the similarity groups (Shilane, Column 9, lines 34-35 “the data chunks can have variable sizes”);
…size of the memory for each of the similarity groups (Shilane, Column 9, lines 34-35 “the data chunks can have variable sizes”); and
…, wherein the workers cooperate to delete the objects to be deleted as processing the file recipes serially or in parallel during the garbage collection process (Shilane, Column 13, lines 15-21 “During the garbage collection process, the garbage collection module traverses or ‘walks’ each file recipe.  A next file recipe is selected to be processed (Block 901) and it is traversed serially or in parallel with regard to other file recipes”) by:
	marking the live segments in the assigned similarity groups (Shilane, Column 10, lines 37 “identify each live data chunk”);
	copying only the live segments to new similarity groups (Shilane, Column 10, lines 63-65 “copying the live data chunks to a new location”); and
	removing the similarity groups from the storage system to remove the segments of the objects to be deleted (Shilane, Column 10, lines 63-65 “copying the live data chunks to a new location, deleting the discarded data chunks in a current location or similarly reclaiming the resources of the ‘dead’ data chunks that did not make the live chunk list.”).

Shilane does not explicitly teach the deletion records comprising … records of objects that have been partially written.  
Savage teaches …the deletion records comprising records of objects that have been deleted (Savage, ¶41 “user may optionally decide to delete any of the previous versions”) and records of objects that have been partially written (Savage, ¶62 “a background task may run that looks for the existence of abnormally terminated files… temporary directories left around that contain partially written files can be cleaned up and/or otherwise deleted”)
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have included both user deleted files and automatically discovered abnormally terminated files as taught by Savage as the files provided as input by the sanitation process taught by Shilane (Shilane, Column 13, lines 63-67).  This modification would yield the predictable results of enabling the system to handle catastrophic hardware/software failures (Savage ¶36) using a mechanism that requires less modification to the transaction file application (Savage, ¶37).

Shilane does not explicitly teach the use of a deletion bucket.  Blacha teaches retrieving a deletion record as the metadata noting the chunk ID of the file (Balcha, Column 8, lines 21-22 “keeps an area in the metadata module to store all ‘potentially unreferenced’ chunk ids that a result in when a file is deleted or overwritten with new data”; lines 51-52 “upon a file deletion, the metadata of the deleted file is moved to a recycling directory”) from a deletion bucket as the area where the metadata module stores the list, aka the recycling directory (Balcha, Column 8, lines 21-22 “keeps an area in the metadata module to store all ‘potentially unreferenced’ chunk ids that a result in when a file is deleted or overwritten with new data”; Column 8, lines 52 “a recycling directory”), the deletion records comprising records of objects that have been deleted (Blacha, Column 8, lines 22-23 “chunk ids that result when a file is deleted or overwritten with new data”; Column 8, lines 51 “upon file deletion”).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed device using the garbage collection tracking techniques taught by Blacha as it yields the predictable results of providing a means of determining which files to delete.  Please note that within the proposed device the system may use the chunk scanning process intended to identify referenced chunks (Blacha, Column 8, lines 25-34, lines 54-64) to evaluate and check for the existence of left-over files from different transactions (Savage, ¶38) to determine partially written files that are should be deleted. 

Shilane does not explicitly teach estimating a number of workers based on an overall size that includes the size of the memory for each of the similarity groups; and assigning a range of similarity groups to each of the workers, wherein at least some of the ranges have different numbers of similarity groups.
Thomsen teaches estimating a number of workers based on an overall size as adjusting the number of garbage collector threads based on the amount of garbage to collect (Thomsen, ¶88 “the current number of garbage collector threads can be maintained if an a mount of garbage for collection is below a pre-defined amount and/or if an amount of garbage for collection is not increasing”) that includes the size of the memory for each of the similarity groups as the amount of garbage for collection (Id); and assigning a range of similarity groups (Thomsen, ¶53 “recover log volumes 352 that can be organized in pages.  Different page sizes can be supported”) to each of the workers, wherein at least some of the ranges have different numbers of similarity groups as dynamic assignment of garbage collector threads to based on the amount of garbage for collection (Thomsen, ¶88 “Rather than have a static assignment of the resource allocation, with the current subject matter, the number of parallel running garbage collector threads can be determined based on available resources and/or an amount of garbage for collection”).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the parallelized garbage collection based on amount of garbage to collect as taught by Thomsen as it yields the predictable results of providing a means for determining how to parallelize the garbage collection process.  Please note that Shilane suggests that the data chunking process (Shilane, Column 9, lines 55-56), the sweeping for live data chunks (Column 11, lines 35-36; Column 12, lines 9-10; Column 13, lines 18), and the copying and deleting of identified data chunks (Column 14, lines 25-26) may all be done in parallel.  Shilane does not detail how the system should achieve performing the disclosed functionality in parallel.  The techniques taught by Thomsen provide the necessary details to enable one of ordinary skill in the art to achieve the parallel execution of the disclosed functions.  Within the proposed combination one of ordinary skill in the art would recognize that the size of the data chunks (Shilane, Column 7, lines 55-60) would generate a resource that would need to be balanced during the chunk copy and deletion process (Shilane, Column 13, lines 45-67).  Thomsen teaches one way to achieve such load balancing is to dynamically assign resources based on the amount of garbage needed to collect (Thomsen, ¶87 and ¶88).

With regard to claims 2, and 13 the proposed combination further teaches wherein a number of similarity groups in each range of similarity groups varies (Thomsen, ¶53 “recover log volumes 352 that can be organized in pages.  Different page sizes can be supported”).

With regard to claim 3 the proposed combination further teaches wherein each of the objects is an existing data object as data in the storage system (Shilane, Column 3, lines 47-55 “a delta compression system is a data storage system having a set of storage units… Each of the storage units is configured to store data chunks… Each data chunk is formed through a specific policy, e.g. by breaking a file up based on properties of the content in the file”) or an object that was not fully written.

With regard to claims 5 and 14 the proposed combination further teaches wherein the deletion records (Shilane, Column 13, lines 62-64 “An identifier for a deleted file can be provided as an input or similarly received”; Subramanian, Column 11, lines 58-60 “A deletion marker indicating that the data object is to be deleted may be stored (as discussed below at 460) if the update is authorized to perform so that when processing subsequent read or update requests it maybe discernable that the data object is marked for deletion (e.g., by a background cleanup process)”) include or reference a recipe for each of the objects (Shilane, Column 13, lines 65-67 “The file descriptor can then be traversed to identify references to data chunks”; Column 2, lines 35-37 “The file has a recipe for reconstruction, which consists of a list of fingerprints and related information corresponding to the chunks stored in the backup data storage system”; Note the limitation “recipe for the object” has been interpreted in view of Paragraph [0015] of the specification to “identify the slices of an object”), further comprising determining a slice recipe for each of the objects as the metadata value (Shilane, Column 3, lines 63-65 “a ‘sketch’ which is a metadata value that is generated by resemblance hash or similar algorithm to be used to identify similar data chunks”; Note the limitation “slice recipe for the object” has been interpreted in view of Paragraph [0015] of the specification to “identifies the similarity group and subgroup for a slice of an associated object”) and determining the similarity groups from the slice recipes as the identified similar data chunks (Shilane, Column 3, lines 63-65 “a ‘sketch’ which is a metadata value that is generated by resemblance hash or similar algorithm to be used to identify similar data chunks”).

With regard to claims 6 and 15 the proposed combination further teaches wherein each of the similarity groups comprises at least one of a sub group (Shilane, Column 7, lines 47-20 “the data chunks can be further sub-divided into sub-chunks… The principles and features described herein in relation to chunks would be understood by one skilled in the art to be generally applicable to sub-chunks as well”) and a compression region (Shilane, Column 7, lines 30- “Data stored in the data storage units can be stored in a compressed form”) and wherein the new similarity group (Shilane, Column 10, liens 63-65 “copying the live data chunks to a new location”) comprises a new compression region (Shilane, Column 7, lines 30- “Data stored in the data storage units can be stored in a compressed form”).

With regard to claims 7 and 16 the proposed combination further teaches marking the live segments based on object recipes associated with live objects stored in the storage system (Shilane, Column 10, lines 39-44 “the files are tracked as a set of file recipes, which identify each of the data chunks that constitute a particular file.  Thus, each file recipe is traversed and each of the data chunks referenced by the file recipe is added to a live chunk list”).

With regard to claim 9, the proposed combination further teaches creating a deletion record for each of the objects (Blacha, Column 8, lines 20-23 “keeps an area in the metadata module to store all ‘potentially unreferenced’ chunk ids that results in when a file is deleted or over written with new data”, and lines 51-54).

With regard to claims 11 and 19 the proposed combination further teaches wherein marking the live segments ensures that unreferenced segments are not carried forward to the new similarity groups (Shilane, Column 10, lines 64-67 “deleting the discarded data chunks in a current location or similarly reclaiming the resources of the ‘dead’ data chunks that did not make the live chunk list.”).

With regard to claim 12, Shilane teaches A non-transitory computer readable medium comprising computer executable instructions (Shilane, Column 5, lines 5-15 “a set of data storage units… processing system... working memory… the processing system executes instructions to implement the garbage collection module…”) for performing a method comprising:
	retrieving deletion records as the identifier for a deleted file is provided (Shilane, Column 13, lines 63-64 “An identifier for a deleted file can be provided as an input or similarly received by the sanitation process”) from a deletion ... as the identified data chunk (Shilane, Column 6, lines 54-55 “The process identifies each data chunk of a file that is designated for deletion”), the deletion records comprising records of objects that have been deleted (Shilane, Column 13, lines 63-64 “An identifier for a deleted file can be provided as an input or similarly received by the sanitation process”) ..., wherein the deletion records identify objects to be deleted as the identifier for a deleted file is provided (Shilane, Column 13, lines 63-64 “An identifier for a deleted file can be provided as an input or similarly received by the sanitation process”);
identifying similarity groups that store segments as the sketch of the identified similar data chunks (Shilane, Column 3, lines 63-65 “each data chunk is associated with a ‘sketch’ which is a metadata value that is generated by a resemblance has or similar algorithm to be used to identify similar data chunks”) associated with the objects to be deleted (Shilane, Column 6, lines 54-55 “The process identifies each data chunk of a file that is designated for deletion”), wherein each of the similarity groups includes the segments of the objects to be deleted as the data chunk of a file that is designated for deletion (Shilane, Column 10, lines 35-39 “The garbage collection process traverses the data structure containing the data chunks themselves or the metadata of the data chunks to identifies each live data chunk that is referenced by a valid or active file managed by the delta compression system”; Column 6, lines 54-55 “The process identifies each data chunk of a file that is designated for deletion”) and live segments associated with other live objects in the storage system as identifying each live data chunk (Id);
determining whether the segments associated with the objects to be deleted are dead segments or live segments as identifying each live data chunk that is referenced by a valid or active file (Shilane, Column 10, lines 35-39 “The garbage collection process traverses the data structure containing the data chunks themselves or the metadata of the data chunks to identifies each live data chunk that is referenced by a valid or active file managed by the delta compression system”; Column 6, lines 54-55 “The process identifies each data chunk of a file that is designated for deletion”);
determining a size of memory (Shilane, Column 9, lines 34-35 “the data chunks can have variable sizes”) required to delete the dead segments as the size of the chunks required to copy the live data from the existing chunk (Shilane, Column 10, lines 63-65 “This process [garbage collection process] can be effected by copying the live data chunks to a new location, deleting the discarded data chunks in a current location or similarity reclaiming the resources of the ‘dead’ data chunks that did not make the live chunk list”) from each of the similarity groups (Shilane, Column 9, lines 34-35 “the data chunks can have variable sizes”);
... size of the memory for each of the similarity groups (Shilane, Column 9, lines 34-35 “the data chunks can have variable sizes”); and
..., wherein the workers cooperate to delete the objects to be deleted as processing the file recipes serially or in parallel during the garbage collection process (Shilane, Column 13, lines 15-21 “During the garbage collection process, the garbage collection module traverses or ‘walks’ each file recipe.  A next file recipe is selected to be processed (Block 901) and it is traversed serially or in parallel with regard to other file recipes”) by:
	marking the live segments in the assigned similarity groups (Shilane, Column 10, lines 37 “identify each live data chunk”);
	copying only the live segments to new similarity groups (Shilane, Column 10, lines 63-65 “copying the live data chunks to a new location”); and
	removing the similarity groups from the storage system to remove the segments of the objects to be deleted (Shilane, Column 10, lines 63-65 “copying the live data chunks to a new location, deleting the discarded data chunks in a current location or similarly reclaiming the resources of the ‘dead’ data chunks that did not make the live chunk list.”).

Shilane does not explicitly teach the deletion records comprising … records of objects that have been partially written.  
Savage teaches …the deletion records comprising records of objects that have been deleted (Savage, ¶41 “user may optionally decide to delete any of the previous versions”) and records of objects that have been partially written (Savage, ¶62 “a background task may run that looks for the existence of abnormally terminated files… temporary directories left around that contain partially written files can be cleaned up and/or otherwise deleted”)
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have included both user deleted files and automatically discovered abnormally terminated files as taught by Savage as the files provided as input by the sanitation process taught by Shilane (Shilane, Column 13, lines 63-67).  This modification would yield the predictable results of enabling the system to handle catastrophic hardware/software failures (Savage ¶36) using a mechanism that requires less modification to the transaction file application (Savage, ¶37).

Shilane does not explicitly teach the use of a deletion bucket.  Blacha teaches retrieving a deletion record as the metadata noting the chunk ID of the file (Balcha, Column 8, lines 21-22 “keeps an area in the metadata module to store all ‘potentially unreferenced’ chunk ids that a result in when a file is deleted or overwritten with new data”; lines 51-52 “upon a file deletion, the metadata of the deleted file is moved to a recycling directory”) from a deletion bucket as the area where the metadata module stores the list, aka the recycling directory (Balcha, Column 8, lines 21-22 “keeps an area in the metadata module to store all ‘potentially unreferenced’ chunk ids that a result in when a file is deleted or overwritten with new data”; Column 8, lines 52 “a recycling directory”), the deletion records comprising records of objects that have been deleted (Blacha, Column 8, lines 22-23 “chunk ids that result when a file is deleted or overwritten with new data”; Column 8, lines 51 “upon file deletion”).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed device using the garbage collection tracking techniques taught by Blacha as it yields the predictable results of providing a means of determining which files to delete.  Please note that within the proposed device the system may use the chunk scanning process intended to identify referenced chunks (Blacha, Column 8, lines 25-34, lines 54-64) to evaluate and check for the existence of left-over files from different transactions (Savage, ¶38) to determine partially written files that are should be deleted. 

Shilane does not explicitly teach estimating a number of workers based on an overall size that includes the size of the memory for each of the similarity groups; and assigning a range of similarity groups to each of the workers, wherein at least some of the ranges have different numbers of similarity groups.
Thomsen teaches estimating a number of workers based on an overall size as adjusting the number of garbage collector threads based on the amount of garbage to collect (Thomsen, ¶88 “the current number of garbage collector threads can be maintained if an a mount of garbage for collection is below a pre-defined amount and/or if an amount of garbage for collection is not increasing”) that includes the size of the memory for each of the similarity groups as the amount of garbage for collection (Id); and assigning a range of similarity groups (Thomsen, ¶53 “recover log volumes 352 that can be organized in pages.  Different page sizes can be supported”) to each of the workers, wherein at least some of the ranges have different numbers of similarity groups as dynamic assignment of garbage collector threads to based on the amount of garbage for collection (Thomsen, ¶88 “Rather than have a static assignment of the resource allocation, with the current subject matter, the number of parallel running garbage collector threads can be determined based on available resources and/or an amount of garbage for collection”).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the parallelized garbage collection based on amount of garbage to collect as taught by Thomsen as it yields the predictable results of providing a means for determining how to parallelize the garbage collection process.  Please note that Shilane suggests that the data chunking process (Shilane, Column 9, lines 55-56), the sweeping for live data chunks (Column 11, lines 35-36; Column 12, lines 9-10; Column 13, lines 18), and the copying and deleting of identified data chunks (Column 14, lines 25-26) may all be done in parallel.  Shilane does not detail how the system should achieve performing the disclosed functionality in parallel.  The techniques taught by Thomsen provide the necessary details to enable one of ordinary skill in the art to achieve the parallel execution of the disclosed functions.  Within the proposed combination one of ordinary skill in the art would recognize that the size of the data chunks (Shilane, Column 7, lines 55-60) would generate a resource that would need to be balanced during the chunk copy and deletion process (Shilane, Column 13, lines 45-67).  Thomsen teaches one way to achieve such load balancing is to dynamically assign resources based on the amount of garbage needed to collect (Thomsen, ¶87 and ¶88).

With regard to claim 20 Shilane teaches A method for deleting objects from a storage system (Shilane, Column 10, line 19-20 “garbage collection process”), the method comprising:
creating a deletion record for an object that is to be deleted from the storage system (Shilane, Column 13, lines 62-64 “An identifier for a deleted file can be provided as an input or similarly received”) storing the deletion record in a deletion… that is configured to receive a plurality of deletion records as the identified data chunk (Shilane, Column 6, lines 54-55 “The process identifies each data chunk of a file that is designated for deletion”), the plurality of deletion records comprising records of object that have been deleted (Shilane, Column 13, lines 63-64 “An identifier for a deleted file can be provided as an input or similarly received by the sanitation process”)…, wherein the deletion record allows an object recipe to be determined (Shilane, Column 13, lines 65-67 “The file descriptor can then be traversed to identify references to data chunks”; Column 2, lines 35-37 “The file has a recipe for reconstruction, which consists of a list of fingerprints and related information corresponding to the chunks stored in the backup data storage system”; Note the limitation “recipe for the object” has been interpreted in view of Paragraph [0015] of the specification to “identify the slices of an object”);
identifying a similarity group in the storage system (Shilane, Column 3, lines 63-65 “each data chunk is associated with a ‘sketch’ which is a metadata value that is generated by a resemblance has or similar algorithm to be used to identify similar data chunks”) that is impacted by a garbage collection operation (Shilane, Column 13, lines 57-58 “a sanitation process can be used in combination with the garbage collection process”) and that is associated with an object to be deleted from the deletion record (Shilane, Column 13, lines 63-64 “An identifier for a deleted file can be provided”);
identifying a subgroup (Shilane, Column 7, lines 47-53 “the data chunks can be further sub-divided into sub-chunks.  Sub-chunk deduplication can then be employed to further reduce duplication by dividing data into smaller chunks.  The principles and features described herein in relation to chunks would be understood by one skilled in the art to be generally applicable to sub-chunks as well”) and compression regions associated with the object (Shilane, Column 10, lines 35-39 “The garbage collection process traverses the data structure containing the data chunks themselves or the metadata of the data chunks to identifies each live data chunk that is referenced by a valid or active file managed by the delta compression system”; Column 6, lines 54-55 “The process identifies each data chunk of a file that is designated for deletion”), wherein the compression regions store segments of the object as the data chunks (Id) and store live segments as the live chunks (Id) associated with other live objects in the storage system as the live data chunks referenced by a valid or active file managed by the system (Id);
determining a size of memory (Shilane, Column 9, lines 34-35 “the data chunks can have variable sizes”) required to delete the dead segments as the size of the chunks required to copy the live data from the existing chunk (Shilane, Column 10, lines 63-65 “This process [garbage collection process] can be effected by copying the live data chunks to a new location, deleting the discarded data chunks in a current location or similarity reclaiming the resources of the ‘dead’ data chunks that did not make the live chunk list”) from each of the similarity groups (Shilane, Column 9, lines 34-35 “the data chunks can have variable sizes”);
… size of the memory for each of the similarity groups (Shilane, Column 9, lines 34-35 “the data chunks can have variable sizes”); and
…, wherein the workers cooperate to delete the objects to be deleted as processing the file recipes serially or in parallel during the garbage collection process (Shilane, Column 13, lines 15-21 “During the garbage collection process, the garbage collection module traverses or ‘walks’ each file recipe.  A next file recipe is selected to be processed (Block 901) and it is traversed serially or in parallel with regard to other file recipes”) by:
marking the live segments in the identified structure based on live object recipes (Shilane, Column 10, lines 37 “identify each live data chunk”);
copying only the live segments in the compression regions to new compression regions (Shilane, Column 10, liens 63-65 “copying the live data chunks to a new location”); and
deleting the object by removing the identified compression regions from the storage system to remove the segments of the object (Shilane, Column 10, liens 63-65 “copying the live data chunks to a new location, deleting the discarded data chunks in a current location or similarly reclaiming the resources of the ‘dead’ data chunks that did not make the live chunk list.”).
Shilane does not explicitly teach the deletion records comprising … records of objects that have been partially written.  
Savage teaches …the deletion records comprising records of objects that have been deleted (Savage, ¶41 “user may optionally decide to delete any of the previous versions”) and records of objects that have been partially written (Savage, ¶62 “a background task may run that looks for the existence of abnormally terminated files… temporary directories left around that contain partially written files can be cleaned up and/or otherwise deleted”)
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have included both user deleted files and automatically discovered abnormally terminated files as taught by Savage as the files provided as input by the sanitation process taught by Shilane (Shilane, Column 13, lines 63-67).  This modification would yield the predictable results of enabling the system to handle catastrophic hardware/software failures (Savage ¶36) using a mechanism that requires less modification to the transaction file application (Savage, ¶37).

Shilane does not explicitly teach the use of a deletion bucket.  Blacha teaches retrieving a deletion record as the metadata noting the chunk ID of the file (Balcha, Column 8, lines 21-22 “keeps an area in the metadata module to store all ‘potentially unreferenced’ chunk ids that a result in when a file is deleted or overwritten with new data”; lines 51-52 “upon a file deletion, the metadata of the deleted file is moved to a recycling directory”) from a deletion bucket as the area where the metadata module stores the list, aka the recycling directory (Balcha, Column 8, lines 21-22 “keeps an area in the metadata module to store all ‘potentially unreferenced’ chunk ids that a result in when a file is deleted or overwritten with new data”; Column 8, lines 52 “a recycling directory”), the deletion records comprising records of objects that have been deleted (Blacha, Column 8, lines 22-23 “chunk ids that result when a file is deleted or overwritten with new data”; Column 8, lines 51 “upon file deletion”).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed device using the garbage collection tracking techniques taught by Blacha as it yields the predictable results of providing a means of determining which files to delete.  Please note that within the proposed device the system may use the chunk scanning process intended to identify referenced chunks (Blacha, Column 8, lines 25-34, lines 54-64) to evaluate and check for the existence of left-over files from different transactions (Savage, ¶38) to determine partially written files that are should be deleted. 

Shilane does not explicitly teach estimating a number of workers based on an overall size that includes the size of the memory for each of the similarity groups; and assigning a range of similarity groups to each of the workers, wherein at least some of the ranges have different numbers of similarity groups.
Thomsen teaches estimating a number of workers based on an overall size as adjusting the number of garbage collector threads based on the amount of garbage to collect (Thomsen, ¶88 “the current number of garbage collector threads can be maintained if an a mount of garbage for collection is below a pre-defined amount and/or if an amount of garbage for collection is not increasing”) that includes the size of the memory for each of the similarity groups as the amount of garbage for collection (Id); and assigning a range of similarity groups (Thomsen, ¶53 “recover log volumes 352 that can be organized in pages.  Different page sizes can be supported”) to each of the workers, wherein at least some of the ranges have different numbers of similarity groups as dynamic assignment of garbage collector threads to based on the amount of garbage for collection (Thomsen, ¶88 “Rather than have a static assignment of the resource allocation, with the current subject matter, the number of parallel running garbage collector threads can be determined based on available resources and/or an amount of garbage for collection”).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the parallelized garbage collection based on amount of garbage to collect as taught by Thomsen as it yields the predictable results of providing a means for determining how to parallelize the garbage collection process.  Please note that Shilane suggests that the data chunking process (Shilane, Column 9, lines 55-56), the sweeping for live data chunks (Column 11, lines 35-36; Column 12, lines 9-10; Column 13, lines 18), and the copying and deleting of identified data chunks (Column 14, lines 25-26) may all be done in parallel.  Shilane does not detail how the system should achieve performing the disclosed functionality in parallel.  The techniques taught by Thomsen provide the necessary details to enable one of ordinary skill in the art to achieve the parallel execution of the disclosed functions.  Within the proposed combination one of ordinary skill in the art would recognize that the size of the data chunks (Shilane, Column 7, lines 55-60) would generate a resource that would need to be balanced during the chunk copy and deletion process (Shilane, Column 13, lines 45-67).  Thomsen teaches one way to achieve such load balancing is to dynamically assign resources based on the amount of garbage needed to collect (Thomsen, ¶87 and ¶88).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shilane in view of Savage, Blacha, Thomsen and Subramanian [10262024]. 

With regard to claims 10 and 18, Shilane does not explicitly teach when the object is an unfinished object, deleting the object when the unfinished object has not been completed for a predetermined period of time.  Subramanian teaches when one of the objects is an unfinished object as the incomplete updates (Subramanian, Column 13, lines 53-55 “a roll-back technique may be implemented to remove incomplete updates that are not performed for the data object after a period of time”; Column 14, lines 54-55 “a clean-up or garbage collection algorithm maybe implemented to remove older versions of a data object after a period of time”), deleting as removing (Id) the unfinished object as the incomplete update (Id) when the unfinished object has not been completed for a predetermined period of time as the period of time (Id).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the garbage collection process taught by the proposed combination to perform the timed cleanup operation using the roll-back techniques taught by Subramanian as it yields the predictable results of providing a means of dealing with complications that may occur during update operations when a device is interrupted due to a system failure (Subramanian, Column 13, lines 47-50).  The proposed combination would improve data consistency within the system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8, 10-14, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 9, 15 of Patent #11068390 (Application#16/265491) in view of Savage [2008/0005111] and Subramanian [10262024]. This is a provisional nonstatutory double patenting rejection.  One of ordinary skill in the art would have deemed it obvious to combine the subject matter presented in claims 1, 3, 4, and 15 of 16/265491 claimset as it yields the predictable results of providing determining the objects to be deleted. 
One of ordinary skill in the art would have deemed it obvious to incorporate the identification of partially written files as files to be deleted as taught by Savage as it yields the predictable results of providing a level of fault tolerance wot the device.
One of ordinary skill would reasonably identify that the disclosed operations would be run for each identified group and each identified object being deleted.
One of ordinary skill in the art would reasonably identify that an object may only be deleted if it exists, thereby the disclosed device would be expected to operate on objects that are existing data objects.
One of ordinary skill in the art have deemed it reasonably to used this type of deletion technique to perform the removing of the segments as it yields the predictable results of identifying the object to be deleted.
Subramanian teaches the use of garbage collection at predetermined periods of time (Column 14, lines 54-56) to perform roll-back techniques (Column 13, lines 53-55) as it yields the predictable results of providing a means of ensuring data consistency by periodically removing data which can be corrupted upon device interruptions (Subramanian, Column 13, lines 45-50).

Response to Arguments
Applicant's arguments filed June 24, 2022 have been fully considered but they are not persuasive.  All the arguments regarding the newly added limitations are addressed in the above rejections.

Applicant argues that Savage does not provide any indication that the deletion can be applied to chunks.
In response to the preceding argument, one of ordinary skill in the art would recognize that versions of data may be stored in data chunks.  The versioning of data does not prevent it from being stored in the data chunking system taught by Shilane.
Based on the above reasoning the applied rejection is maintained.

Applicant argues that Savage does not place the versions in a deletion bucket.  Applicant argues that Blacha does not teach deleting unfinished or abandoned files.  

In response to the preceding argument, Savage is not relied upon to teach Deletion buckets.  Blacha teaches the use of a recycling directory, which one of ordinary skill in the art would recognize as a deletion bucket.  Blacha is not relied upon to teach marking partially written files to be deleted.  Savage teaches running a background task that looks for abnormally terminated or partially written files that can be cleaned up or otherwise deleted.
  The field of garbage collection is a vary mature field of art, in which many skills and technique are known to be able to be used in combination with each other.  One of ordinary skill in the art would readily recognize how to combine the various garbage collection techniques depicted in the prior art together.  The techniques cited in the proposed combination are not mutually exclusive and will not interfere with the techniques of the other art.  Detail has been provided by the office to explain how the prior art is envisioned functioning together.  Applicant has provided no reasoning or rational against the proposed combination, but has instead attacked the references individually.  Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Within the proposed combination Shilane provides a means of copying the live data to a new data chunk, thereby enabling the system to safely delete the previously stored data chunk, removing the dead data.  Applicant’s arguments against Savage and Blacha individually ignore the teachings Shilane provides. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/Primary Examiner, Art Unit 2156